Order entered October 7, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00704-CV

             LORY K. WILSON, GREGORY S. VENABLE,
         JAMES B. JOHNSON, AND RICK L. MILLER, Appellants

                                        V.

       CAPITAL PARTNERS FINANCIAL GROUP USA, INC. AND
          BTH BANK, NATIONAL ASSOCIATION, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-09275

                                    ORDER

      Appellants are represented by different counsel. Their respective briefs were

originally due on September 10, 2020. Appellant James B. Johnson has filed his

brief. The Court granted appellant Lory K. Wilson an extension of time to file her

brief to October 9, 2020. Before the Court is the October 6, 2020 motion of

appellant Gregory S. Venable for an extension of time to file his brief. We

GRANT the motion and extend the time to October 9, 2020.
      By notice dated September 14, 2020, the Court notified appellant Rick L.

Miller that his brief was overdue. We instructed Miller to file, within ten days,

both his brief and an extension motion. Miller did not comply. Accordingly, on

the Court’s own motion, we ORDER Miller to file his brief by 5:00 p.m. on

October 23, 2020. No further extension will be granted. We caution Miller that

failure to file his brief by the deadline will result in dismissal of his appeal without

further notice.

      Also before the Court is appellee BTH Bank, National Association’s

October 6, 2020 letter seeking clarification regarding the deadline for appellees’

briefs. We construe the letter as a motion for extension of time to file appellees’

briefs. We GRANT the motion. Appellees shall file their respective briefs by

November 23, 2020.

                                               /s/    BILL WHITEHILL
                                                      JUSTICE